         ,I,
~(··.,.. •· ·P._O 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 ofl



                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                V,                                             (For Offenses Committed On or After November 1, 1987)


                          Cruz Miguel Alvarado-Armas                                           Case Number: 3:20-mj-20570




      REGISTRATION NO. 93787298                                                                                            MAR 12 2020 .•.
      THE DEFENDANT:                                                                                             CLERK US DISTRICT COURT     .
       [s:J pleaded guilty to count(s) I of Complaint                                                         SOUTHERN DISTRICT OF CALIFORNIA
       •    was found guilty to count('-s):---~.,___ _ _ _ _ _ _ _ _ _                                     i!t!::::::::::::::::::::::::=~!:!!:!:!!!fr-
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                        Nature of Offense                                                                  Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                         I
       D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                         •     TIME SERVED                              '')6   -~fl.~··_(J_._ _ _ days
       ls:J Assessment: $10 WAIVED ls:J Fine: WAIVED
       lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Thursday, March 12, 2020
                                                                                           Date of Imposition of Sentence


                                                                                           Micfiae{J. Seng
                                                                                           HONORABLE MICHAEL J. SENG
                                                                                           UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                 3 :20-mj-20570
